DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, including original claims 16-20 and newly added claims 21-35, in the reply filed on 9/8/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites “a first direction away from a substrate” and “a width of the recess decreasing along the first direction”.  Therefore, claim 16 requires the recess decreasing in width in a direction away from a substrate.  Claim 21, which depends on claim 16, recites “a first width at a bottom of the recess and a second width at a top of the recess, the first width being greater than the second width”.  Therefore, claim 21 requires a decreasing width from a bottom of the recess to the top of the recess.  Since these features are already required by claim 16, claim 21 fails to further limit the subject matter of the claim on which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (PG Pub. No. US 2014/0145247 A1) in view of Jeon et al. (PG Pub. No. US 2019/0378903 A1).
Regarding claim 16, Cheng teaches a method comprising: 
forming a first semiconductor fin (¶ 0044: 302b) and a second semiconductor fin (302C) each extending in a first direction away from a substrate (fig. 11 among others: 302b and 302c extend away from substrate 202); 
forming an insulation material (¶ 0039: 502) between the first semiconductor fin and the second semiconductor fin (figs. 5, 11: 502 formed between 302b and 302c), the insulation material having a recess (¶ 0057: cavity 2502), a width of the recess decreasing along the first direction (¶ 0057: cavity 2502 has sloped sidewalls 2501 at an oblique angle ϕ relative to planar surface 203 of substrate 202.  Since an oblique angle is a non-multiple of 90˚, and includes both acute and obtuse angles, Cheng implicitly discloses at least one embodiment in which cavity 2502 decreases in width along the vertical direction extending away from substrate 202); 
depositing a first dielectric layer (¶¶ 0042, 0058: 2602, equivalent to dielectric layer 902 of fig. 9) in the recess (fig. 9: 902 formed in cavity 802, equivalent to 2502 of fig. 25; and 
recessing the insulation material (¶ 0058 & fig. 26: 502 recessed) to form a dielectric fin (¶ 0045: isolation region 1201) between the first semiconductor fin and the second semiconductor fin (fig. 26: 1201 disposed between 302b and 302c), the dielectric fin comprising remaining portions of the first dielectric layer in the recess (fig. 26: 1201 comprises remaining portion of 2602).
Cheng does not teach depositing the first dielectric layer comprises forming a void, the void comprising portions of the recess unfilled by the first dielectric layer, the dielectric fin further comprising the void, and the remaining portions of the first dielectric layer surrounding the void.
Jeon teaches forming an isolation structure (¶ 0045: 370, similar to 1201 of Cheng) including an air gap (¶ 0046: 380) comprising portions of a recess unfilled by a first dielectric layer (fig. 6), and remaining portions of the first dielectric layer surrounding the void (fig. 6: remaining portions of 370 surround 380).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Cheng with the void of Jeon, as a means to provide a low dielectric constant and improve an insulation effect of the gate isolation layer 170 (Jeon, ¶ 0039).

Regarding claim 17, Cheng in view of Jeon teaches the method of claim 16, wherein the void is continuously enclosed by the first dielectric layer (Jeon, fig. 6: 380 continuously enclosed by 370).

Regarding claim 19, Cheng in view of Jeon teaches the method of claim 16, wherein recessing the insulation material comprises: 
recessing the insulation material with a first etching process (Cheng, ¶ 0044), the first etching process etching the insulation material at a faster rate than the first dielectric layer (Cheng, ¶ 0044: etch process selectively removes sacrificial layer 502).

Regarding claim 20, Cheng in view of Jeon teaches the method of claim 16, wherein the recess has a first width at a bottom of the recess and a second width at a top of the recess, the first width being from 0% to 30% greater than the second width (Cheng, ¶ 0057: the oblique angle of 2502 at least overlaps the claimed range of “from 0% to 30%”).
It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the oblique angle of Cheng in view of Jeon, including acute angles, includes top and bottom width ratios between 0% and 100%, and therefore a prima facie case of obviousness exists.

Regarding claim 21, Cheng in view of Jeon teaches the method of claim 16, wherein the recess has a first width at a bottom of the recess and a second width at a top of the recess, the first width being greater than the second width (Cheng, ¶ 0057: the oblique angle of 2502 includes a bottom recess width greater than a top recess width).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Jeon as applied to claim 16 above, and further in view of Liaw (PG Pub. No. US 2019/0326287 A1).
Regarding claim 18, Cheng in view of Jeon teaches the method of claim 16, comprising forming a first dielectric layer in a recess (Cheng, ¶ 0058: layer of dielectric material deposited in recess 2502 in a similar manner as described in FIG. 9), and forming a dielectric fin between first and second semiconductor fins (Cheng, fig. 26: dielectric fin 2602 formed between semiconductor fins 302b and 302c).
Cheng in view of Jeon does not teach the method further comprising: 
depositing a second dielectric layer in the recess; and 
depositing a third dielectric layer on the second dielectric layer in the recess, wherein the first dielectric layer is deposited on the third dielectric layer.
Liaw teaches a method of forming a dielectric fin (¶ 0048: 114c) between first and second semiconductor fins (fig. 8: 114c formed between semiconductor fins 112), the method comprising:
depositing a second dielectric layer (¶ 0048: 134c) in an insulation material recess (fig. 9: 134c deposited in recess of insulation material 106);
depositing a third dielectric layer (¶ 0048: 136c) on the second dielectric layer in the recess (fig. 9: 136c deposited on 134c); and
depositing a first dielectric layer (¶ 0048: 138, similar to layer of dielectric material of Cheng) on the third dielectric layer (fig. 9: 138 deposited on 136c).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Cheng with the dielectric layers of Liaw, as a means to reduce coupling capacitance between adjacent semiconductor fins (Liaw, ¶ 0026). 

Claims 22-25, 27-28, 30-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (PG Pub. No. US 2019/0067120 A) in view of Jeon.
Regarding claim 22, Ching teaches a method comprising: 
forming a first semiconductor fin (¶ 0054: 204b) and a second semiconductor fin (204c) each extending away from a substrate (fig. 2B among others: 204b and 204c extend away from substrate 202); 
forming an insulation material (¶ 0056: spacing layer material 402’) between the first semiconductor fin and the second semiconductor fin (fig. 2B: 402’ formed between 204b and 204c), the insulation material having a recess (¶ 0057: opening 404) between the first semiconductor fin and the second semiconductor fin (fig. 2B: 404 formed between 204b and 204c); 
forming a dielectric fin in the recess (¶ 0060 & fig. 3A: 604a formed in opening 404 between fins 204b and 204c); and 
recessing the insulation material to form an isolation region (¶ 0062: 402’ etched back to form isolation region 402), the isolation region extending along sidewalls of the dielectric fin, sidewalls of the first semiconductor fin, and sidewalls of the second semiconductor fin (figs. 4A-4B: 402 between fins 204b and 204c extends along bottom sidewall portions of fins 204b and 204c, and bottom sidewall portions of 604a).
Ching does not teach the dielectric fin comprising a void, a relative permittivity of the void being less than a relative permittivity of the insulation material.
Jeon teaches forming an isolation structure (¶ 0045: 370, similar to 604a of Ching) including a void (¶ 0046: air gap 380), a relative permittivity of the void being less than a relative permittivity of the insulation material (implicit: 380 comprises air, and insulation material comprises silicon oxide, which has a higher relative permittivity than air).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Ching with the void of Jeon, as a means to provide a low dielectric constant and improve an insulation effect of the gate isolation layer 170 (Jeon, ¶ 0039).

Regarding claim 23, Ching in view of Jeon teaches the method of claim 22, wherein a top surface of the first semiconductor fin, a top surface of the second semiconductor fin, and a top surface of the dielectric fin are coplanar (Ching, fig. 4B: top surfaces of 504b, 504c and 604a substantially coplanar).

Regarding claim 24, Ching in view of Jeon teaches the method of claim 22 further comprising: 
forming a gate structure (Ching, ¶ 0065: 921a) on the sidewalls of the dielectric fin, the sidewalls of the first semiconductor fin, and the sidewalls of the second semiconductor fin (Ching, fig. 5A: 921a formed on sidewalls of 604a, 504b, and 504c).

Regarding claim 25, Ching in view of Jeon teaches the method of claim 22, wherein forming the dielectric fin comprises:
depositing a first dielectric material in the recess (Ching, ¶ 0060: dielectric fin material deposited in opening 404), the first dielectric material continuously enclosing the void (Jeon, fig. 6 among others: 370, analogous to 604 of Ching, continuously encloses air gap 380), the first dielectric material being different from the insulation material (Ching, ¶¶ 0056, 0060: 402 and 604 formed in different process steps, and therefore meet the broadest reasonable interpretation of different material).

Regarding claim 27, Ching in view of Jeon teaches the method of claim 22, wherein the first semiconductor fin and the second semiconductor fin each extend in a first direction away from the substrate, and a width of the dielectric fin decreases along the first direction (Jeon, fig. 6: width of 370 decreases in a direction away from substrate 102).

Regarding claim 28, Ching teaches a method comprising: 
forming a first semiconductor fin and a second semiconductor fin (¶ 0054: 204b, 204c) each extending away from a substrate (fig. 2B: 204b and 204c each extend away from surface of substrate 202); 
forming an insulation material (¶ 0056: 402’) between the first semiconductor fin and the second semiconductor fin (fig. 2B: 402’ formed between 204b and 204c), the insulation material having a recess (¶ 0057: opening 404) between the first semiconductor fin and the second semiconductor fin (fig. 2B: 404 formed between 204b and 204c); 
forming a dielectric fin in the recess (¶ 0060 & fig. 3A: 604a formed in opening 404 between 204b and 204c), the dielectric fin comprising a dielectric material (¶ 0060); and 
recessing the insulation material to form isolation regions (¶ 0062 & fig. 4B: 402’ recessed to form isolation regions 402) by selectively etching the insulation material at a faster rate than the dielectric material (¶ 0062 & fig. 4B: 402’ etched faster than 604a), wherein the dielectric fin, the first semiconductor fin, and the second semiconductor fin protrude above the isolation regions (fig. 4B: 604a, 204b and 204c protrude above 402).
Ching does not teach dielectric fin in the recess further comprises a void, the void continuously enclosed by the dielectric material.
Jeon teaches forming an isolation structure (¶ 0045: 370, similar to 604a of Ching) including a void (¶ 0046: air gap 380), a relative permittivity of the void being less than a relative permittivity of the insulation material (implicit: 380 comprises air, and insulation material comprises silicon oxide, which has a higher relative permittivity than air).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Ching with the void of Jeon, as a means to provide a low dielectric constant and improve an insulation effect of the gate isolation layer 170 (Jeon, ¶ 0039).

Regarding claim 30, Ching in view of Jeon teaches the method of claim 28, wherein forming the dielectric fin comprises: 	
depositing the dielectric material in the recess (Ching, ¶ 0060: openings 404 deposited with dielectric fin material); and 	
planarizing the dielectric material and the insulation material (¶¶ 0060, 0062: planarization and etch-back steps remove excess dielectric materials on upper surfaces of spacing layer material 402′) until top surface of the first semiconductor fin, a top surface of the second semiconductor fin, and a top surface of the dielectric fin are coplanar (¶ 0062 & fig. 4B: top surface of 604a substantially coplanar with active fin structures 504b and 504c, equivalent to 204b and 204c of fig. 2B).


Regarding claim 31, Ching in view of Jeon teaches the method of claim 28, wherein the insulation material is silicon oxide (Ching, ¶ 0056: 402 comprises silicon oxide), the dielectric material is silicon oxynitride (Ching, ¶ 0060: dielectric fin material comprises carbon doped silicon oxynitride).

Regarding claim 33, Ching in view of Jeon teaches the method of claim 28, wherein a relative permittivity of the void is less than a relative permittivity of the insulation material (implicit: 380 of Jeon comprises air, and insulation material of Ching comprises silicon oxide, which has a higher relative permittivity than air).

Regarding claim 34, Ching in view of Jeon teaches the method of claim 28, wherein a relative permittivity of the void is less than a relative permittivity of the dielectric material (implicit: 380 of Jeon comprises air, and dielectric material of Ching comprises silicon oxygen carbon nitride, which has a higher relative permittivity than air).

Regarding claim 35, Ching in view of Jeon teaches the method of claim 28, wherein a relative permittivity of the insulation material is less than a relative permittivity of the dielectric material (Ching, ¶¶ 0056, 0060: in at least one embodiment, 404 comprises low-k dielectric material and 604 comprises high-k dielectric material such as Al2O3).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ching in view of Jeon as applied to claim 22 above, and further in view of Liaw.
Regarding claim 26, Ching in view of Jeon teaches the method of claim 22, comprising forming a first dielectric layer in a recess (Ching, ¶ 0060: layer of dielectric fin material deposited in recess 404), and forming a dielectric fin between first and second semiconductor fins (Cheng, fig. 4B: dielectric fin 604a formed between semiconductor fins 504b and 504c).
Ching in view of Jeon does not teach the method further comprising: 
depositing a second dielectric layer in the recess; and 
depositing a third dielectric layer on the second dielectric layer in the recess, wherein the first dielectric layer is deposited on the third dielectric layer.
Liaw teaches a method of forming a dielectric fin (¶ 0048: 114c) between first and second semiconductor fins (fig. 8: 114c formed between semiconductor fins 112), the method comprising:
depositing a second dielectric layer (¶ 0048: 134c) in an insulation material recess (fig. 9: 134c deposited in recess of insulation material 106);
depositing a third dielectric layer (¶ 0048: 136c) on the second dielectric layer in the recess (fig. 9: 136c deposited on 134c); and
depositing a first dielectric layer (¶ 0048: 138, similar to layer of dielectric material of Cheng) on the third dielectric layer (fig. 9: 138 deposited on 136c).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Ching with the dielectric layers of Liaw, as a means to reduce coupling capacitance between adjacent semiconductor fins (Liaw, ¶ 0026). 

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ching in view of Jeon as applied to claim 31 above, and further in view of Belyansky et al. (PG Pub. No. US 2019/0067079 A1).
Regarding claim 32, Ching in view of Jeon teaches the method of claim 31, comprising etching the insulation material (Ching, ¶ 0062).  Ching in view of Jeon further teaches the insulation material comprises silicon oxide (Ching, ¶ 0056), is etched selective to the dielectric fin (Ching, ¶ 0062 & fig. 4B), and the first and second semiconductor fins protrude from the etched insulation material (¶ 0062 & fig. 4B: portions of active fin structures 504b & 504C protrude from remaining portions of 402′) and utilizes an wet etch process suitable for etching silicon oxide (Ching, ¶ 0062: In some embodiments, etching the spacing layer material 402′ includes performing a wet chemical process that etches silicon oxide).
Ching in view of Jeon does not teach wherein etching the insulation material comprises etching the insulation material with dilute hydrofluoric acid.
Belyansky teaches recessing silicon oxide with dilute hydrofluoric acid to expose semiconductor fins (¶ 0050 & fig. 6: silicon oxide 108 recessed with DHF such that semiconductor fins 104 protrude from the etched silicon oxide material).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Ching in view of Jeon with the etch material of Belyansky, as a means to provide silicon oxide etch selectivity suitable for the fin protrusion of Ching in view of Jeon (Belyansky, fig. 6).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, dilute hydrofluoric is suitable to selectively recess silicon oxide, as evidenced by Belyansky.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “forming the insulation material comprises: 
depositing amorphous silicon in the recess with chemical vapor deposition; and 
oxidizing the amorphous silicon with a directional oxidation process to form silicon oxide, an oxygen concentration of the silicon oxide increasing in a direction extending from a bottom of the silicon oxide to a top of the silicon oxide.”

Ching teaches forming silicon oxide 604a in recess 404 (¶ 0060 & figs. 2-3), but fails to teach forming the silicon oxide by oxidizing amorphous silicon with a directional oxidation process, or an oxygen concentration of the silicon oxide increasing in a direction extending from a bottom of the silicon oxide to a top of the silicon oxide as recited in claim 29.

Huang et al. (PG Pub. No. US 2013/0113026 A1) teaches forming a dielectric layer by depositing amorphous silicon (¶ 0051: 312) and performing an oxidation process (¶ 0053: process 220 oxides 312 into silicon oxide 322).  However, Huang does not teach forming the amorphous silicon in an insulation layer recess, or an oxygen concentration of the silicon oxide increasing in a direction extending from a bottom of the silicon oxide to a top of the silicon oxide, as required by claim 29.

Tsai et al. (PG Pub. No. US 2020/0006084 A1) teaches forming an amorphous silicon layer (¶ 0041: 505) on a recessed insulation layer between semiconductor fins (fig. 11: 505 formed on 270 between fins 252 and 253), and performing an oxidation process on the amorphous silicon layer (¶ 0055 & fig. 13: oxidation process oxidizes a portion of amorphous silicon layer 505 to form part of dielectric layer 600).  However, Tsai does not teach an oxygen concentration of the silicon oxide increasing in a direction extending from a bottom of the silicon oxide to a top of the silicon oxide, as required by claim 29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xie et al. (PG Pub. No. US 2019/0252268 A1) teaches a method including forming first and second semiconductor fins (120), forming an insulation material (500) between the first and second semiconductor fins (fig. 10A), the insulation material having a recess (515), a width of the recess decreasing along the first direction (fig. 16A: width of 515 decreases in vertical direction), depositing a first dielectric layer (590) in the recess to form a void (fig. 17A: 590 formed in 515 to form void 591), and recessing the insulation material to form a dielectric fin between the first and second semiconductor fins, the dielectric fin comprising remaining portions of the first dielectric layer in the recess (fig. 18).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894